                IN THE LNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVTLLE             DrvrsroN
                                                    tibF,?,Hrlg"H

                            DOCKET NO. 1 :20-CR-00125                        JUN 2   3 2021
                                                                          U,S. DISTRICT OOURT
                                                                          W. DISTRICT OF N.O,
LNITED STATES OF AMERICA
                                                    CONSENT ORDER AND
              V.                                  JUDGMENT OF FORFEITURE

ANTHONY GEORGE PEETRIS


       WHEREAS, the defendant, ANTHONY GEORGE PEETRIS, has entered
into a plea agreement (incorporated by reference herein) with the United States and
has voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1 I to one or more criminal
offenses under which forfeiture may be ordered;

        WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 1 8 U.S.C. 5 2253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P. 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuantto Fed. R. Crim. P.32.2(b)(1) & (cX2), the Court hnds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

              EVGA Custom Built desktop computer, containing a ITB Western
              Digital WDl0EZEX SATA HDD (SN: WCC6Y6UUJEYV); and
              Apple iPhone 7, SN: F2LTI5XFHFY4.

      The United States Marshal and/or other property custodian for                 the
investigative agency is authorized to take possession and maintain custody of       the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      Any person, other than the defendant, asserting any legal interest in          the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

      Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorized to conduct any discovery needed
to identifr, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P. 45.
            Following the Court's disposition of all timely petitions filed, a final order of
     forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(cX2). If no third
     party files a timely petition, this order shall become the final order and judgment of
     forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2),and the United States shall
     have clear title to the property and shall dispose of the property according to law.
     Pursuant to Fed. R. Crim. P. 32.2(bX4XA), the defendant consents that this order
     shall be final as to defendant upon filing.

     SO AGREED:



      -?t-toa,n S ai.e.rr7
a-   BENJAMIN BAIN.CREED
     Assistant United States Attorney




     ANTH
     Defendant


                   Cl\^^
     MARY E       EN COLEMAN
     Attorney     Defendant



                                                                       _^/
                                                Signed: <)   cr*,- Z,        ,2021



                                                                        CALF
                                                United States       istrate Judge
                                                Western Distri    of North Carolina




                                                J
